
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 165
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2009
			Mr. Hastings of
			 Florida (for himself, Mr. Meek of
			 Florida, Ms. Ros-Lehtinen,
			 Ms. Lee of California,
			 Ms. Corrine Brown of Florida,
			 Ms. Clarke,
			 Mr. Meeks of New York,
			 Mr. Payne,
			 Ms. Edwards of Maryland,
			 Ms. Wasserman Schultz,
			 Mr. Nadler of New York,
			 Mr. Jackson of Illinois,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Grijalva,
			 Mr. McGovern,
			 Ms. Jackson-Lee of Texas,
			 Mr. Wexler,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Crowley, and
			 Ms. Norton) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing support for temporary protected
		  status for Haitian nationals currently residing in the United States, and for
		  other purposes.
	
	
		Whereas in August and September 2008, two tropical storms
			 and two hurricanes devastated Haiti and affected nearly 1,000,000 people,
			 killing 800 people, internally displacing over 150,000 people, and damaging
			 over 100,000 homes;
		Whereas the World Bank assessed the storm damage at nearly
			 $1,000,000,000, or about 15 percent of the gross domestic product of
			 Haiti;
		Whereas this has been the worst disaster in Haiti in 100
			 years;
		Whereas the Government of Haiti, lead by President René
			 Préval, faces immense political and institutional challenges, including a sharp
			 increase in crime, especially kidnapping, and the rebuilding of the police and
			 judicial institutions to address political and criminal violence in
			 Haiti;
		Whereas the Department of State warns United States
			 citizens that current conditions make it unsafe to travel to Haiti;
		Whereas these conditions make it dangerous and
			 inappropriate to forcibly repatriate Haitians at this time;
		Whereas the Secretary of Homeland Security may grant
			 temporary protective status (TPS) in accordance with section 244 of the
			 Immigration and Nationality Act (8 U.S.C. 1254a) to nationals of a country in
			 which environmental or political events have occurred that make it temporarily
			 unsafe to deport them;
		Whereas the Secretary of Homeland Security has granted TPS
			 to nationals of other countries under similar conditions, including Nicaragua
			 and Honduras in 1999 following Hurricane Mitch, and El Salvador in 2001
			 following severe earthquakes;
		Whereas granting Haitian nationals TPS would preserve the
			 $1,000,000,000 in remittances sent each year to Haiti from Haitians in the
			 United States, which currently outweigh the amount of foreign assistance given
			 by the United States to Haiti and are crucial to the recovery of Haiti;
		Whereas, on October 3, 2008, Haitian President René Préval
			 renewed his request for TPS for Haitian nationals in the United States;
			 and
		Whereas the recent political turmoil, civil crises, and
			 environmental disasters easily qualify Haiti for the TPS designation: Now,
			 therefore, be it
		
	
		That the Congress—
			(1)supports the granting of temporary
			 protected status to Haitian nationals currently residing in the United
			 States;
			(2)supports the
			 Haitian people and the Government of Haiti as they work to rebuild from years
			 of natural disasters, economic hardship, and political turmoil; and
			(3)acknowledges that it is in the best
			 economic and security interests of the United States for Haiti to be a safe,
			 stable, and productive country.
			
